Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 12-15 and 23-27 in the reply filed on 9/23/21 is acknowledged. Applicant’s election of lactitol, lactose and vitamin is also acknowledged.
Claims 1-11 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/23/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kussengrager et al. (USP 8,173,173).
Kussengrager et al. discloses process for preparation of anhydrous lactose agglomerates, see title. The reference teaches  a process for the preparation of 
The reference teaches that the binder solution can comprise sugar alcohol and the binder solution consists of sugar alcohols and lactose, cellulose, cellulose derivatives, see column 5, lines 4-10. The amount of binder solution ranges from 1-15%, calculated on the total dry weight of the solution, see column 5, lines 14-17. The reference teaches that a bed of anhydrous lactose primary particles comprising a high .beta.-lactose content is sprayed with binder solution from a nozzle, while simultaneously fluidizing the powder particles in a stream of air. Sufficient liquid is sprayed to produce granules of the required size, at which point the spray is turned off, but the fluidizing air flow continues in an after-drying step. The combination of granulation and drying in one vessel enables, see column 3, lines 37-43. 
The prior art discloses a process of making lactose agglomerate, comprising lactose and sugar alcohol chosen amongst other binder solutions comprising cellulose or derivatives thereof. Together these would provide a composition as claimed instantly.

elements according to their established functions” – see fifth page of the decision).
The reference does not teach the claimed amounts of the binding solution or the lactose to sugar alcohol ratio as claimed. However the reference teaches that the anhydrous lactose agglomerates thus produced comprise at least 50 wt %-lactose crystallites and have a total water content in the range of 0-1.0 wt %. And further teaches that the binder solution can comprise sugar alcohol and the binder solution consists of sugar alcohols and lactose, see column 5, lines 7-10. The amount of binder solution ranges from 1-15%, calculated on the total dry weight of the solution. Therefore it would have been obvious to one of ordinary skill to have utilized the known amounts of lactose and sugar alcohol in preparing the agglomerate by performing experimental manipulations for providing excellent compactibility and flowability properties (a desired feature of the invention as discussed above).

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612